Case 1:20-mc-00312-ER Document 45-1 Filed 02/23/21 Page 1 of 3




                   Exhibit 1
                            Case 1:20-mc-00312-ER Document 45-1 Filed 02/23/21 Page 2 of 3

                    EURASIAN NATURAL RESOURCES CORPORATION LIMITED
Date                                             Register of Members and Share Ledger                                     Company Number
18/02/2021                                                                                                                      06023510
                                                 Kept at: The Company's Registered Office


                    Under section 123 of the Companies Act 2006, it is recorded that the company became a single member
                    company as defined by the Companies (Single Member Private Limited Companies) Regulations 1992 on
                                                               10/08/2016.

                  The sole member of the company on 10/08/2016 was EURASIAN RESOURCES GROUP BV of Piet Heinkade
                                                  55, 1019 GM, Amsterdam, Netherlands.




                                                 Certified as a true copy of the original



                                                 Vincent Cheshire FCCA
                                                 For and on behalf of
                                                 TMF Corporate Administration Services Limited
                                                 Company Secretary
                                                 18 February 2021




Date 18/02/2021             Registered Office: 8th Floor, 20 Farringdon Street, London, EC4A 4AB, United Kingdom                  Page 1
                                             Case 1:20-mc-00312-ER Document 45-1 Filed 02/23/21 Page 3 of 3

                                    EURASIAN NATURAL RESOURCES CORPORATION LIMITED
Date                                                                Register of Members and Share Ledger                                                                  Company Number
18/02/2021                                                                                                                                                                      06023510
                                                                   Kept at: The Company's Registered Office


Name                        EURASIAN RESOURCES GROUP BV                                                                   Date of Entry as a Member                          10/08/2016
Address                     Piet Heinkade 55, 1019 GM, Amsterdam, Netherlands                                             Date Membership Ceased

Class                                                                                                      Currency
US$0.20 Ordinary shares                                                                                    US Dollar
  Date of           Entry Number        Certificate                     Number of Shares                      Price Per           Total Amount
   Entry      Allotment      Transfer   Number              Acquired          Disposed          Balance          Share        Agreed to be Paid Notes
 10/08/2016       2                     --              1,287,750,000                      1,287,750,000       US$0.20       US$257,550,000.00 - After re-registration, 3x Share Certificates
                                                                                                                                                were issued and are in force:
                                                                                                                                                No. 00001600 for 643,875,000 shares;
                                                                                                                                                No. 00001601 for 643,846,000 shares; and
                                                                                                                                                No. 00001603 for 29,000 shares.
                                               Totals   1,287,750,000                 0    1,287,750,000




Date 18/02/2021                              Registered Office: 8th Floor, 20 Farringdon Street, London, EC4A 4AB, United Kingdom                                                        Page 2
